Citation Nr: 0723492	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-31 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Waco, Texas.  Although the veteran requested a 
hearing before the RO, he failed to attend his hearing 
scheduled for January 2005.  His request for an RO hearing is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2006).

In September 2006, the Board denied entitlement to an initial 
evaluation in excess of 30 percent for PTSD.  The veteran 
subsequently appealed to the Court of Appeals for Veterans 
Claims (Court).  In a March 2007 Joint Motion for Remand, 
which was granted by Order of the Court in March 2007, the 
parties (the Secretary of VA and the veteran) determined that 
a remand was warranted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board observes that evidence was received in June 2007 
which necessitates a remand.  Specifically, an August 2006 
letter from the veteran's psychologist was submitted which 
indicates that unexpected termination from the veteran's 
employment has significantly aggravated his PTSD symptoms.  
The psychologist noted that there has been an increase in the 
frequency and intensity of the veteran's nightmares and 
combat memories with severe insomnia, an increase in 
avoidance of social situations, and constant hyperarousal.  
This letter also documents additional symptomatology not 
previously of record, including evidence that the veteran 
sleeps with his clothes and shoes because it permits him to 
make a fast getaway.  

The Board finds that this evidence indicates a possible 
worsening of the veteran's symptomatology.  Under such 
circumstances, a new VA examination is needed to assess the 
current severity of his service-connected disability.  See 
VAOPGCPREC 11-95 (1995) (a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination).  This is especially true given that 
there is no other VA examination report of record for the 
Board to consider in rating the veteran's disability.  Thus, 
this appeal is remanded for a VA examination.

The Board acknowledges the June 2007 statement requesting 
that the Board not resort to a remand for any reason.  
However, the Board concludes that a remand is unavoidable in 
such instance because additional medical evidence is 
necessary to adequately determine the veteran's claim.  See 
38 C.F.R. § 3.159(c)(4) (2006).  Moreover, the Board observes 
that the June 2007 statement, which constitutes argument, was 
not submitted by the veteran's appointed representative, and 
thus, cannot be considered by the Board.  38 C.F.R. 
§ 20.603(a) and (b) (2006) (designation of a representative 
must be an individual attorney rather than a firm or 
partnership) (attorneys affiliated with the appellant's 
attorney may assist in representation only with the specific 
written consent of the appellant).

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
psychiatric examination to determine the 
current degree of severity of his PTSD.  
The claims file, to include a copy of this 
Remand, must be made available to the 
examiner for review, and the examiner 
should indicate that such review was 
completed.  The examiner should identify 
the nature, frequency, and severity of all 
current manifestations of PTSD.  The 
examination report should include a full 
psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which support 
the score.  The examiner should 
specifically comment on the impact of the 
veteran's PTSD upon his social and 
industrial activities including his 
employability.  The rationale for all 
opinions expressed must be provided.
	
2. Following all necessary development, 
readjudicate the claim of entitlement to 
an initial evaluation in excess of 30 
percent for PTSD.  This readjudication 
should include all evidence submitted 
since the August 2004 statement of the 
case, including the letter from the 
veteran's psychologist received in June 
2007.  If the benefits requested on appeal 
are not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case to the veteran and 
his representative, if any.  Thereafter, 
the case should be returned to the Board 
for final appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



